Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 8/15/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 8/4/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 - 3, 18, 19 are allowed over the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art found to record are Harazin (U.S. No. 2009/0000374 A1) and Tajima et al. (U.S. No. 2009/0211380 A1) which teach the claimed invention however fail to disclose the limitations of “aspirating the liquid sample into the pipetting tip using a predetermined pump rate of the positive-displacement pump; determining, based on the rate of change of the indication of the capacitance falling below a second preselected threshold, that the pipetting tip has lost contact with the liquid surface; and in response to determining that the pipetting tip has fallen out of contact with the liquid surface, and based on the predetermined pump rate, identifying a size of a container holding the liquid sample” in combination with all the remaining limitations as required by the independent claim 1.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 - 3, 18, 19 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861